Order entered November 1, 2018




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00541-CV

       AAA COOPER TRANSPORTATION AND XTRA LEASE, LLC, Appellants

                                           V.

OLYNTHUS M. DAVIS AND PROPERTY & CASUALTY INSURANCE COMPANY OF
                        HARTFORD, Appellees

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-16-10773

                                       ORDER
       Before the Court is appellee Olynthus M. Davis’s October 31, 2018 unopposed third

motion for extension of time to file brief. We GRANT the motion and ORDER the brief be

filed no later than November 7, 2018. We caution that further extension requests will be

disfavored.


                                                 /s/   DAVID EVANS
                                                       JUSTICE